Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv.

BILL RANA

ERIC ARMES

JASON EVANS
HASANI JAMES

CODY BONANNO
PHILLIP BONANNO
DOMINIC QUARTURE
MARK STOCKHAUSEN
PATRICK RIZZO

 

Criminal No. ‘Lo ” g 7 |

[UNDER SEAL]

    

DEC 01 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant

United States Attorney for said District, and submits this Indictment Memorandum to the Court:

I. THE INDICTMENT

A federal grand jury returned a three-count Indictment against the above-named

defendants for alleged violations of federal law:

COUNT OFFENSE/DATE

One Conspiracy to distribute and
possess with intent to
distribute 500 grams or more
of a mixture and substance
containing a detectable
amount of methamphetamine,
a Schedule II controlled
substance

SECTION

21 U.S.C. § 846

TITLE/ DEFENDANTS
CHARGED

BILL RANA

ERIC ARMES

CODY BONANNO
PHILLIP BONANNO
DOMINIC QUARTURE
Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 2 of 6

From in and around January
2020, to in and around

November 2020

Two Conspiracy to distribute and 21 U.S.C. § 846 BILL RANA
possess with intent to JASON EVANS
distribute 500 grams or more HASANI JAMES
of a mixture and substance PHILLIP BONANNO
containing a detectable MARK STOCKHAUSEN

amount of cocaine, a Schedule
II controlled substance

From in and around January

2020, to in and around
November 2020

Three Possession of a Firearm by a 18 U.S.C. § 922(g)(1) PATRICK RIZZO
Convicted Felon
On or about October 21, 2020
Ii. ELEMENTS OF THE OFFENSES
A. As to Count One:
In order for the crime of Conspiracy to Distribute and Possess with Intent to
Distribute 500 grams or more of a mixture and substance containing a detectable amount of
Methamphetamine, a Schedule IJ controlled substance, in violation of 21 U.S.C. § 846, to be
established, the government must prove the following elements beyond a reasonable doubt.
1. That two or more persons agreed to distribute and/or possess with intent to
distribute a controlled substance.
2. That the defendant was a party to or member of that agreement.
3. That the defendant joined the agreement or conspiracy knowing of its
objectives to distribute and/or possess with intent to distribute a controlled substance and

intending to join together with at least one other alleged conspirator to achieve those objectives;
Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 3 of 6

that is, that the defendant and at least one other alleged conspirator shared a unity of purpose and
the intent to achieve those objectives.
4. That methamphetamine is a Schedule IJ controlled substance.

5. That the amount of methamphetamine attributable to the defendant as a
result of his/her own conduct and the conduct of conspirators reasonably foreseeable to him/her
was 500 grams or more.

B. As to Count Two:

In order for the crime of Conspiracy to Distribute and Possess with Intent to
Distribute 500 grams or more of a mixture and substance containing a detectable amount of
Cocaine, a Schedule II controlled substance, in violation of 21 U.S.C. § 846, to be established, the
government must prove the following elements beyond a reasonable doubt.

1. That two or more persons agreed to distribute and/or possess with intent to
distribute a controlled substance.

2. That the defendant was a party to or member of that agreement.

3. That the defendant joined the agreement or conspiracy knowing of its
objectives to distribute and/or possess with intent to distribute a controlled substance and
intending to join together with at least one other alleged conspirator to achieve those objectives;
that is, that the defendant and at least one other alleged conspirator shared a unity of purpose and
the intent to achieve those objectives.

4. That Cocaine is a Schedule II controlled substance, pursuant to 21 U.S.C.

§ 812(c), Schedule II.
Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 4 of 6

5. That the amount of cocaine attributable to the defendant as a result of his/her
own conduct and the conduct of conspirators reasonably foreseeable to him/her was 500 grams or
more.

C. As to Count Three:

In order for the crime of Possession of a Firearm by a Convicted Felon, in violation
of 18 U.S.C. § 922(g)(1), to be established, the government must prove all of the following

essential elements beyond a reasonable doubt:

1. That the defendant knowingly possessed the firearm described in Count
Three of the Indictment;

2. At the time of the charged act, the defendant had been convicted ofa felony,
that is, a crime punishable by imprisonment for a term exceeding one year;

3. At the time of the charged act, the defendant knew that he had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;
and

4. The defendant’s possession was in or affecting interstate or foreign
commerce.

Third Circuit Model Criminal Jury Instruction 6.18.922G (modified).

TW. PENALTIES

A. As to Count One: Conspiracy to Distribute and Posséss with Intent to

Distribute 500 grams or more of Methamphetamine (21 U.S.C. § 846):

1. A term of imprisonment of not less than ten (10) years to a maximum of life.
2. A fine not to exceed $10,000,000.

3. A term of supervised release of at least five (5) years.
Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 5 of 6

If the defendant has a prior conviction for a serious drug felony or a serious
violent felony that is final:

1. A term of imprisonment of not less than fifteen (15) years to a maximum of
life.

2. A fine not to exceed $20,000,000.

3. A term of supervised release of at least ten (10) years.

If the defendant has two (2) or more prior convictions for a serious drug felony
or a serious violent felony that is final:

1. A term of imprisonment of at least twenty-five (25) years to a maximum of
life.

2. A fine not to exceed $20,000,000.

B. As to Count Two: Conspiracy to Distribute and Possess with Intent to

Distribute 500 grams or more of Cocaine (21 U.S.C. § 846):

1. A term of imprisonment of not less than ten (5) years to a maximum of forty
(40) years.

2. A fine not to exceed $5,000,000.

3. A term of supervised release of at least four (4) years.

If the defendant has a prior conviction for a serious drug felony or a serious
violent felony that is fimal:

1. A term of imprisonment of not less than ten (10) years to a maximum of life.

2. A fine not to exceed $8,000,000.

3. A term of supervised release of at least eight (8) years.
Case 2:20-cr-00377-RJC Document 4 Filed 12/01/20 Page 6 of 6

;

C. As to Count Three: Possession of a Firearm a Convicted Felon (18
U.S.C. § 922(8)(1)):
| | 1. A term of imprisonment of not more than ten (10) years. However, if it is
determined that the defendant has three (3) previous convictions for a violent felony or a serious
‘drug offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less
than fifteen (15) years to a maximum of life imprisonment.
2. A fine of not more than $250,000 (18 U.S.C. § 3571(b)(3)):
3. A term of supervised release of not more than three (3) years (or five (5)
years if 18 U-S.C. § 924(e) applies) (18 U.S.C. § 3583); and
4. Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed on each count of
conviction, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution is not applicable.

VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Rebecca L. Silinski

REBECCA L. SILINSKI
Assistant United States Attorney
PA ID No. 320774

 
